Citation Nr: 1534414	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating prior to November 8, 2012 and in excess of 10 percent thereafter for right thumb metacarpal fracture with malunion and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1978 and from September 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction (AOJ)), which denied a compensable rating for right thumb metacarpal fracture with malunion and degenerative joint disease.  A March 2013 AOJ rating decision awarded a 10 percent rating effective November 8, 2012.

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 video-conference hearing.  A transcript of that hearing is associated with the claims folder.  At the time of the video-conference hearing, the Veteran submitted additional evidence and waived initial consideration of that evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of this appeal for an increased rating for right thumb disability, the Veteran explicitly raised the issue of entitlement to TDIU based upon his service-connected psychiatric disorder.  See VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received in February 2015.  A March 2015 AOJ rating decision denied TDIU.  To date, the Veteran has not appealed this decision.  The Board notes that the AOJ's TDIU adjudication reflects a permissive bifurcation of the increased rating claim on appeal from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the AOJ for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was appropriately separately adjudicated and not currently before the Board for appellate review.  The Veteran is hereby advised that he may still file a timely notice of disagreement (NOD) with the TDIU denial if he so desires.  See 38 C.F.R. § 20.302 (2015) (a claimant must file an NOD within one year of the date the AOJ mails notice of an adverse determination).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are two separate VA paperless claims processing systems.  There is no paper claims folder associated with this appeal.  While the Veteran's records are primarily housed in VBMS, there are additional VA treatment records contained in Virtual VA that are not associated with VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran seeks higher disability ratings for his service-connected right thumb metacarpal fracture with malunion and degenerative joint disease.  He reports limited passive movement of his right thumb, weakened hand grip, and muscle spasms which affect his dexterity and coordination.  He describes difficulty with dressing, including using a hook to zip his pants.  He reports that pain with extended use makes it almost impossible to perform chef duties such as chopping, cutting, shredding, and picking up items.  

The Veteran's available VA clinic records corroborate his description of right thumb pain with decreased grip and pinch strength.  He has been described as manifesting severe carpometacarpal (CMC) osteoarthritis (OA) unrelieved by therapy such as bracing, nonsteroidal anti-inflammatory medications (NSAIDS), and steroid shots.  An orthopedic surgeon has recommended fusion surgery, but the Veteran has declined this treatment option due to the need for an extended convalescence period.

Notably, the Veteran's VA clinic records reflect that he was authorized for Fee-Basis physical therapy with Physiotherapy Associates in May 2012.  These relevant records, however, are not associated with the claims folder.  The Board, therefore, finds that remand is necessary to obtain these highly relevant records. 

Finally, the Veteran was last afforded a VA examination in November 2012.  At his hearing in May 2015, the Veteran reported an increased severity of right hand symptoms since the November 2012 VA examination.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to evaluate the current nature and severity of his right thumb disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Denver VA Medical Center (VAMC) since March 2013 as well as the Fee Basis Non-VA Rehabilitation Consult scanned into VistA Imaging on March 13, 2012, and records from treatment and evaluation at Physiotherapy Associates since May 2012.  See VA clinic records Administrative Note dated May 13, 2012).  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his right thumb disability.  The claims folder contents must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the right thumb and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically. 

Specifically, the examiner should indicate the following: 

(a) Whether the Veteran's right thumbs is ankylosed, and if so, whether such is favorable or unfavorable;

(b) Whether the gap between the right thumb pad and the fingers when attempting to oppose the fingers to the thumb is more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters);

(c) Whether, during flare-ups of disability and consideration of the extent of functional impairment on use, the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb more closely approximates more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters).  See, e.g., VA examination report dated September 2009 (estimating an additional 10 degrees of motion loss due to painful motion and impaired endurance); VA orthopedic surgery consultation dated July 2010 (describing diminished motion of 20 for flexion, 30 degrees for extension and 10 degrees for abduction); VA occupational therapy consultation report dated August 2010 (measuring decreased grip and pinch strength); and VA examination dated December 2010) (measuring 10 degrees of motion loss in both abduction and flexion due to painful motion on repetitive testing); and

(d) Indicate whether the Veteran's right thumb metacarpal fracture with malunion and degenerative joint disease results in neurologic impairment and, if so, describe the nerve involved and the nature and extent of any such manifestations. 

(e)  To the extent possible, the examiner should clearly delineate all service-connected right thumb symptomatology and all nonservice-connected symptoms in the right hand, to include a discussion of the nature and etiology of the diminished protective sensation of the right thumb, index finger, and right fingers noted during an August 2010 VA occupational therapy consultation report.  See, e.g., Treatment records from Dr. E.K.H. dated in 2009 (including electromyography study findings compatible with carpal tunnel syndrome; x-ray findings of malunion of the right thumb metacarpal, degenerative changes of the CMC joint, a loose fragment and bone spur; and a surgical report for right wrist flexor tenosynovectomy and right ring trigger finger release).

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

